Citation Nr: 0941791	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; her son C.R.V.


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1946 to October 1947.  
He died in November 2005.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The appellant appealed that decision and the case was 
referred to the Board for appellate review.  

In October 2009 the appellant and her son testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2005.  His death certificate 
lists the cause of death as sepsis due to renal failure. 

2.  At the time of the Veteran's death service connection was 
in effect for a knee disability, which was assigned a 10 
percent rating; this disability was not a causal or 
contributing factor in his death.

3.  The cause of the Veteran's death was not manifested 
during the Veteran's active service or for many years 
thereafter, nor was it otherwise causally related to the 
Veteran's active service or to a service-connected 
disability.  



CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the appellant dated August 2006 
and June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that during the course of the pending appeal, 
the United States Court of Appeals for Veterans Claims (the 
Court) issued a decision concerning the content of VCAA 
notices relevant to DIC claims.  See Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  In Hupp, the Court held that a notice 
with regard to a claim for DIC benefits must include (1) a 
statement of the conditions (if any) for which the Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disability and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a disorder not yet service connected.  Additionally, if the 
appellant raises a specific issue regarding a particular 
element of the claim, the notice must inform the appellant of 
how to substantiate that assertion, taking into account the 
evidence submitted in connection with the application.  In 
the present case, a June 2009 letter fulfilled these notice 
requirements.   

Any deficiency in the timing of this notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate notice 
had been provided to the claimant, but that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
and that the error was harmless).

In this case the Board finds that any notice error did not 
affect the essential fairness of the adjudication.  A review 
of the record shows that the appellant had actual knowledge 
of how to substantiate her claim, as she submitted argument 
explaining why she believes that the Veteran's service-
connected condition caused or contributed to his death.  As 
she has shown actual knowledge of how to substantiate a claim 
any error with regard to the timing of proper notice if non-
prejudicial, and remand of the appellant's case of issuance 
of an additional supplemental statement of the case is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
evidence of record also demonstrates that the appellant has 
had ample opportunity to meaningfully participate in the 
adjudication of her claim.  Thus the Board finds any errors 
or deficiencies regarding notice to be harmless.

Furthermore, as the Board has concluded that there is a 
preponderance of the evidence against the claim for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned, in regards to 
these matters, are rendered moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In addition, the appellant and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and have not argued that any errors 
or deficiencies in the accomplishment of the duty to notify 
or the duty to assist have prejudiced the appellant in the 
adjudication of her appeal.  Therefore, the Board finds that 
the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the appellant's 
appeal.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
Generally, the cause of a veteran's death will be considered 
to be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must be singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

A certificate of death on file shows that the Veteran died in 
November 2005.  The immediate cause of death was recorded as 
"sepsis" due to "renal failure."  No other significant 
conditions were shown and no autopsy was performed.  
Treatment records from Dr. Young indicate a history of 
various conditions, including congestive heart failure, 
hypertension, diabetes and renal problems.  VA records show 
treatment for diabetes, nephropathy, hypertension, chronic 
obstructive pulmonary disease, lung cancer and 
osteoarthritis.  The Veteran's last hospitalization was due 
to right lung collapse.  A June 2008 VA treatment note 
indicates that the Veteran had severe chronic obstructive 
pulmonary disorder, continued tobacco abuse and poorly 
controlled hypertension.  It also notes that the hospital 
course was complicated by malignant pleural effusions, 
pneumonia, renal failure and profound acidosis.  

A review of the appellant's claims folder shows that during 
the Veteran's lifetime service connection was established at 
10 percent for a right knee disability only.  As of the time 
of this Board decision there has been substantial development 
of argument and evidence in this case, and the appellant's 
contentions are very clearly set forth in the records: that 
the Veteran's knee disability cause his inactivity, which 
contributed to his death.  In the alternative, during the 
appellant's October 2009 hearing before the Board, the 
appellant has argued that in-service pneumonia may have 
contributed to the Veteran's metastatic lung cancer.

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of an in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

There is no question that the first element has been met.  
The Board's discussion will therefore focus on the latter two 
elements.  With respect to the requirement that there be 
evidence of an in-service incurrence or aggravation, the 
Board notes that a review of the evidence does indicate that 
service connection was in affect for a knee disorder, rated 
as 10 percent disabling since September 1981.  The evidence 
does not indicate that service connection was in effect for 
pneumonia, nor is there any evidence of pneumonia following 
service until 2005, almost sixty years after service.  At the 
time of the VA examination in May 1985, it was reported that 
the Veteran had pneumonia in 1947 and had recovered.  It was 
reported that he had smoked one package of cigarettes daily 
times thirty plus years.  There is no medical evidence which 
associates his pneumonia in service with any postservice 
disability.  

The Board also notes that the appellant has submitted no 
medical evidence that the Veteran's knee disorder caused the 
Veteran's death.  Statements from the appellant and her son 
indicating their beliefs that the Veteran's death was due to 
his sedentary lifestyle are the only evidence in the 
appellant's favor.  The appellant and her son, as lay 
persons, lack appropriate medical training and are therefore 
not competent to provide a probative opinion on a medical 
matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
appellant's son has stated that he is a certified first 
responder, but that does not rise to the level necessary for 
him to render a probative opinion on the etiology of the 
Veteran's sepsis or renal failure.  Moreover, the evidence 
reflects that the veteran had multiple orthopedic 
disabilities, including injury to his low back with excision 
of herniated nucleus pulposus from L4-5 and L5-S1.  There is 
no medical evidence which associates his right knee 
disability with the development of any disability that 
contributed to or caused his death.  

The Board also notes that the appellant was not afforded a VA 
examination or VA medical opinion regarding this claim.  The 
duty to assist also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  McLendon v. 
Nicholson, 20 Vet. App. 76 (2006).  The Board concludes that 
an examination is not needed in this case because, as stated, 
the only evidence in the appellant's favor are the lay 
statements of the appellant and her son.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

For the reasons stated above, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted.  




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


